UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 NEWBANK,                                   ORDER


                              Plaintiff,    19-CV-1855


                - against -

 FIG TREE MARKET LLC,EAST
 WINDSOR FARM,INC., and DAVID OH,

                                                                y
                              Defendants.
                                                             1/

Parties:                                    Appearances:



For NewBank:                                Edward J. LoBello
                                            Meyer, Suozzi, English, and Klein, P.C.
                                            990 Stewart Avenue, Suite 300
                                            P.O. Box 9194
                                            Garden City, New York 11530-9194
                                            (516) 741-6565

                                            Daniel Rinaldi
                                            Meyer, Suozzi, English, and Klein, P.C.
                                            990 Stewart Avenue, Suite 300
                                            P.O. Box 9194
                                            Garden City, New York 11530-9194
                                            (516)741-6565




For Fig Tree Market LLC:


East Windsor Farm:



David Oh:
JACK B. WEINSTEIN,Senior District Judge:

                                       Table of Contents
I. Introduction                                                                                   2
II. Facts                                                                                         2
III. Legal Standard                                                                               3
IV.Discussion                                                                                     4
V. Conclusion                                                                                     6


   I. Introduction

       NewBank ("Plaintiff)commenced the above-captioned case in April 2019 alleging

claims arising from a breach of contract against defendants Fig Tree Market, LLC("Fig Tree"),

East Windsor Farm,Inc.("East Windsor"), and David Oh("Mr. Oh"). Complaint("Compl.")H

1, ECF No. 1. All defendants were served with both the complaint and summons; none have

answered or otherwise appeared. The defaults of Fig Tree and NewBank were certified by the

Clerk ofthe Court in May 2019 and July 2019, respectively. ECF Nos. 10,22. This court

entered a defaultjudgment against Fig Tree in June 2019. ECF No. 13. Pending before the court

is Plaintiffs motion for a defaultjudgment against East Windsor ("Defendant"). For the reasons

discussed below. Plaintiffs motion is granted.


   II. Facts

       NewBank is a lender with its principal place of business in Flushing, New York. Compl.

^ 2, ECF No. 2. Fig Tree is a limited liability company with its principal place of business in

Plainfield, New Jersey. Compl. H 4. On August 11, 2017, Fig Tree executed and delivered to

NewBank a note under which it borrowed $1,000,000 from NewBank ("the Note"). Id. 1[12,

Ex.l. That same day. Defendant, a corporation headquartered in East Windsor, New Jersey,

executed an unconditional and unlimited guarantee with NewBank to serve as guarantor of the

Note (the "Guarantee"). Id. ^8, 17.


                                                 2
       The Note required that beginning on September 11, 2017, Fig Tree repay, in monthly

installments, the full amount plus interest and all attendant fees. M,Ex.1. Both agreements

were signed by Mr. Oh,the sole member and owner of Fig Tree and president of East Windsor.

Id ^5,Ex. 2.

       While NewBank performed its obligations as set forth under the Note, id,|14,Ex. 2, Fig

Tree, by making late payments and then ceasing payment altogether, failed to do the same. Mot.

Def. J., ECF No. 23, Ex. 4. By a letter dated February 28, 2019, NewBank informed East

Windsor of Fig Tree's default and demanded that East Windsor make payment on the

outstanding balance of the Note,$911,313.45, plus interest and all late fees, by March 11, 2019.

Mot. Def. J., ECF No. 23, Ex. 3. The deadline passed and no payment was made. Id. H 12.

Plaintiff filed the instant motion on August 21, 2019.

   III. Legal Standard

       Fed. R. Civ. Pro. 55 outlines a two-step process for a plaintiff seeking a defaultjudgment

arising from a breach of contract claim. See Priestley v, Headminder, Inc., 647 F.3d 497,504-

05(2d Cir. 2011); see also City ofNew York v, Mickalis Pawn Shop, LLC,645 F.3d 114, 128(2d

Cir. 2011). First, the moving party must request the entry of default against the defendant. Fed.

R. Civ. Pro. 55(a). "When a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

must enter the party's default." Id.

       After the defendant's default is certified by the Clerk of the Court,"a plaintiff must next

seek ajudgment by default under Rule 55(b)." New York v. Green,420 F.3d 99, 104(2d Cir.

2005). Defaultjudgments are generally disfavored because the Second Circuit Court of Appeals

has a "preference for resolving disputes on the merits." Enron Oil Corp. v. Diakuhara, 10 F.3d

90,95-96(2d Cir.1993). When a complaint is unanswered, as is the case here,"[I]t remains the
                                                 3
plaintiffs burden to demonstrate that those uncontroverted allegations, without more, establish

the defendant's liability on each asserted cause of action." Said v. SBS Elecs., Inc., No. CV 08-

3067, 2010 WL 1265186, at *2(E.D.N.Y. Feb. 24, 2010).

    IV. Discussion

       To establish defendant's liability on a defaultjudgment arising from a breach of contract

claim, three factors must be considered by the district court:(1) whether defendant's default was

willful;(2) whether ignoring the default would prejudice the opposing party; and (3) whether

defendant has presented a meritorious defense. See Swarna v. Al-Awadi,622 F.3d 123,142(2d

Cir. 2010). Having addressed each factor, the court concludes that plaintiff is entitled to a

default judgment.

       A.      Willfulness


       The first factor a court shall consider to determine the defendant's liability on a default

judgment arising from a breach of contract is the willfulness of the default. "An unexplained

failure to answer a complaint is typically sufficient to demonstrate willfulness." Reliance

Commc'ns LLC v. Retail Store Ventures, Inc., No. CV 12-2067, 2013 WL 4039378, at *3

(E.D.N.Y. Aug. 7, 2013); see also American Alliance Ins. Co., Ltd. v. Eagle Ins. Co.,92 F.3d 57,

61 (2d Cir.1996)(defendant's conduct was not willful where office clerk misfiled litigation

paperwork); Enron, 10 F.3d at 97(defendant's conduct was not willful where he had previously

responded to all notices and claimed he did not receive the last notice).

       Here, service of process was properly effectuated on Defendant and its failure to respond

is unexplained. On June 6,2019, Defendant was properly served by Plaintiff with the complaint

and summons when a process server hand-delivered the pleadings to a person of suitable age and

discretion at 1220 South Avenue, Plainfield, New Jersey, East Windsor's place of business. ECF
No. 15. Since East Defendant's failure to answer is unexplained, NewBank has sufficiently

demonstrated willfulness of Defendant's default.

       B.      Prejudice

       Next, a court shall consider whether the moving party would be prejudiced by denial of

the default motion. See Bridge Oil, 2008 WL 5560868, at *2. Should a defaultjudgment be

denied, plaintiff will have no path to recover damages from East Windsor. See Mason Tenders

Dist. Council v. Duce Constr. Corp., No.02 Civ. 9044,2003 WL 1960584, at *2(S.D.N.Y. Apr.

25, 2003)(finding that denial of a defaultjudgment motion would be prejudicial to plaintiff since

"there are no additional steps to secure relief in this Court"). Thus, denying this motion would

be prejudicial to Plaintiff. See Bridge Oil, 2008 WL 5560868, at *2.

       C.      Meritorious Defense

       The third factor is whether the defaulting defendant has made a meritorious defense to the

plaintiffs allegations. An unopposed complaint weighs in favor of granting a defaultjudgment

against the defendant, but the moving party must demonstrate that the uncontested allegations are

legally valid claims. See Said, 2010 WL 1265186, at *3("With respect to liability, a defendant's

default does no more than concede the complaint's factual allegations; it remains the plaintiffs

burden to demonstrate that those uncontroverted allegations, without more, establish the

defendant's liability on each asserted cause of action."). Therefore, examined is the validity of

NewBank's breach of contract claim against Defendant.

       "To establish a claim for breach of contract under New York law, a plaintiff must

demonstrate: '(i) the formation of a contract between the parties;(ii) performance by the

plaintiff; (iii) failure of defendant to perform; and (iv) damages.'" Zorbas v. U.S. Tr. Co., N.A.
48 F. Supp. 3d 464,474(E.D.N.Y. Sept. 29, 2014)(quotingc/o/zraow v. Nextel Commc'ns, Inc.,

660 F.3d 131, 142(2d Cir. 2011)).

       Plaintiff has sufficiently established a breach of contract claim. As already discussed.

Defendant executed an unconditional and unlimited guarantee with Plaintiff, under which it

agreed to pay Plaintiff all amounts owed by Fig Tree under the Note. Compl., Ex. 1-2. The

existence of the contract and performance ofPlaintiffs obligations under the contract are

supported by exhibits. Id. H 14, Ex. 1-1,1-2, 1-3. Defendant failed to make monthly payments

as required under the contract, and the damages owed by Defendant are $911,313.45 plus

attorney's fees. M ^ 14, 18, 20. Taken together, these facts demonstrate Plaintiff has

sufficiently alleged the elements of a breach contract claim against Defendant, and is entitled to

defaultjudgment on the merits.

   V. Conclusion

       Based on the foregoing reasons, a default judgment is granted against Defendant East

Windsor Farm,Inc. in the amount of$911,313.45, together with $6,423.92 in attorneys' fees and

$50,783.88 in pre-judgment interest, for a total judgment amount of$962,097.33.




                                                     SO. >RDERED.



                                                        ck^B. Weinstein
                                                       enior United States District Judge
Date: October 23,2019
       Brooklyn, New York
